TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00019-CV


T.J.F., a minor, through next friend Terri Hilliard, and Terri Hilliard, Appellants

v.

Employees Retirement System of Texas and Texas Department of Criminal Justice,
Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-06-001017, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Hilliard appeals a final judgment that was signed on August 22, 2006.  Notice of
appeal was due 30 days from the date of the decree.  See Tex. R. App. P. 26.1.  Notice of appeal in
this case was due by September 21, 2006, and not filed until January 15, 2009.  Because the notice
of appeal was not timely filed, this Court does not have jurisdiction over the appeal.  			Hilliard asserts that she is not appealing from the final judgment signed on
August 22, 2006, but from the trial court's December 15, 2008, denial of her motion to reinstate. 
The denial of a motion to reinstate is not an appealable order.  See Weik v. Second Baptist Church
of Houston, 988 S.W.2d 437, 438 (Tex. App.--Houston [1st Dist.] 1999, pet. denied). (1)  Because the
notice of appeal was not timely filed, this appeal is dismissed for want of jurisdiction.

__________________________________________						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   February 24, 2009

1.   Hilliard's motion to reinstate, filed December 2, 2008, was not timely filed.  See Tex. R.
Civ. P. 165a (motion to reinstate must be filed within 30 days of dismissal or within time provided
by Rule 306a); see also Tex. R. Civ. P. 306a (lack of notice of final judgment may extend deadline
for filing motion to reinstate, but extension shall not exceed 90 days).